— Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered January 11, 2012, which denied the motion of defendants Riverbay Corporation and Marion Scott Real Estate, Inc. (collectively Riverbay) for leave to depose *602nonparty witnesses, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff commenced this action for personal injuries that she allegedly sustained when she was assaulted in the basement of an apartment building owned and managed by Ri verb ay. Ri verb ay served subpoenas seeking depositions and related materials from two detectives and a police officer who investigated the incident and alleged that the depositions were needed to adequately address plaintiffs claims based on alleged security failures or inadequate security measures employed by Riverbay. Neither at Supreme Court nor in this Court has any opposition to the requested relief been expressed. Accordingly, we grant the motion. Concur — Andrias, J.P., Friedman, Sweeny, Saxe and Richter, JJ.